MODIFY and AFFIRM; and Opinion Filed February 22, 2018.




                                             In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-00682-CR
                                      No. 05-17-00683-CR
                                      No. 05-17-00684-CR

                                DAVID CANTU, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 1
                                 Dallas County, Texas
             Trial Court Cause Nos. F09-33052-H, F17-39420-H, F17-39421-H

                             MEMORANDUM OPINION
                          Before Justices Francis, Brown, and Stoddart
                                   Opinion by Justice Brown
       David Cantu appeals his conviction, following the adjudication of his guilt, for possession

with intent to deliver cocaine in an amount of one gram or more but less than four grams, and his

convictions for evading arrest or detention with a vehicle and driving while intoxicated (DWI)

with two prior DWI convictions. In the drug case, after finding the allegations in the State’s

amended motion to adjudicate true, the trial court sentenced appellant to fifteen years’

imprisonment. In the evading arrest and DWI cases, the trial court found appellant guilty and

assessed punishment, enhanced by a prior felony conviction, at fifteen years’ imprisonment in each

case. On appeal, appellant’s attorney filed briefs in which he concludes the appeals are wholly

frivolous and without merit. The briefs meet the requirements of Anders v. California, 386 U.S.
738 (1967). The briefs present a professional evaluation of the record showing why, in effect,
there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 812 (Tex. Crim.

App. [Panel Op.] 1978) (determining whether brief meets requirements of Anders). Counsel

delivered copies of the briefs to appellant. We advised appellant of his right to file a pro se

response, but he did not file a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex.

Crim. App. 2014) (noting appellant has right to file pro se response to Anders brief filed by

counsel).

       We have reviewed the record and counsel’s briefs. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably support

these appeals.

       Although not arguable issues, we note the trial court’s judgment adjudicating guilt, in cause

no. 05-17-00682-CR, and the judgments in cause nos. 05-17-00683-CR and 05-17-00684-CR,

incorrectly recite there were plea bargain terms in these cases. The records, however, show

appellant entered an open plea of true to the allegations in the amended motion to adjudicate and

pleaded guilty to the charges in the two remaining indictments. Accordingly, on our own motion,

we modify the section of the judgments in each case entitled “terms of plea bargain” to show

“open.” TEX. R. APP. P. 43.2(b); Bigley v. State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993)

(courts of appeals have authority to modify a judgment); Estrada v. State, 334 S.W.3d 57, 63–64

(Tex. App.—Dallas 2009, no pet.).

       As modified, we affirm the trial court’s judgment in each case.




Do Not Publish                                    /Ada Brown/
TEX. R. APP. P. 47                                ADA BROWN
                                                  JUSTICE
170682F.U05
                                               –2–
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        JUDGMENT

 DAVID CANTU, Appellant                               On Appeal from the Criminal District Court
                                                      No. 1, Dallas County, Texas
 No. 05-17-00682-CR          V.                       Trial Court Cause No. F09-33052-H.
                                                      Opinion delivered by Justice Brown.
 THE STATE OF TEXAS, Appellee                         Justices Francis and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment adjudicating guilt of the trial
court is MODIFIED as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment adjudicating guilt.


Judgment entered this 22nd day of February, 2018.




                                                –3–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DAVID CANTU, Appellant                             On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas
 No. 05-17-00683-CR         V.                      Trial Court Cause No. F17-39420-H.
                                                    Opinion delivered by Justice Brown.
 THE STATE OF TEXAS, Appellee                       Justices Francis and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 22nd day of February, 2018.




                                              –4–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DAVID CANTU, Appellant                             On Appeal from the Criminal District Court
                                                    No. 1, Dallas County, Texas
 No. 05-17-00684-CR         V.                      Trial Court Cause No. F17-39421-H.
                                                    Opinion delivered by Justice Brown.
 THE STATE OF TEXAS, Appellee                       Justices Francis and Stoddart participating.

        Based on the Court’s opinion of this date, the judgment of the trial court is MODIFIED
as follows:

       The section entitled “Terms of Plea Bargain” is modified to show “Open.”

       As modified, we AFFIRM the trial court’s judgment.


Judgment entered this 22nd day of February, 2018.




                                              –5–